DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/24/2022 has been fully considered. Claims 14-20 are withdrawn and claims 1-20 are pending.

The Examiner is presenting a new non-final rejection due to not using Thomas in the previous Office Action as a 102 reference for a 102(a)(1) rejection.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
The term “nonwoven” in line 2 of claim 5 and line 2 of claim 11 should be changed to the phrase “nonwoven substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 2010/0168704).

Regarding claim 1, Thomas discloses an elastomeric composite (Abstract) comprising an elastic film having a nonwoven facing disposed thereon (paragraph [0003]), wherein the elastomeric composite is mechanically stretched in cross-machine and machine directions (paragraph [0059]) and wherein the elastic film comprises a styrene-diene block copolymer comprising styrene-isoprene-styrene (paragraph [0029]), wherein the nonwoven facing has a peak load in the cross direction of 350 grams-force per inch (paragraph [0017]).
The elastomeric composite reads on the claimed laminate. The elastic film comprises a styrene-diene block copolymer comprising styrene-isoprene-styrene reads on the claimed at least one elastomeric film comprising a styrenic block copolymer. The nonwoven facing reads on the claimed nonwoven substrate. The elastomeric composite being mechanically stretched in the cross-machine and the machine directions reads on the claimed at least one elastomeric film primarily stretchable in a first direction, the at least one nonwoven substrate primarily stretchable in a second direction perpendicular to the first direction and the laminate being polydimensionally stretchable. 4 N/cm = 1036.03 grams-force per inch. The peak load of the nonwoven facing would fall within the claimed range. 

Regarding claim 2, Thomas discloses an elastomeric composite (Abstract) comprising the elastomeric composite being mechanically stretched in cross-machine and machine directions (paragraph [0059]) and having a high degree of extensibility and elastic recovery (paragraph [0017]).
The elastomeric composite being mechanically stretched in cross-machine and machine directions and having a high degree of extensibility and elastic recovery reads on the claimed laminate being uniformly polydimensionally stretchable.

Regarding claim 4, Thomas discloses the elastomeric composite comprising the elastic film having a basis weight of 36 gsm (paragraph [0072]).

Regarding claim 5, Thomas discloses the elastomeric composite comprising a nonwoven having a basis weight of 45 gsm or less (paragraph [0017]).

Regarding claim 8, Thomas discloses an elastomeric composite (Abstract) comprising an elastic film having a nonwoven facing disposed thereon (paragraph [0003]), wherein the elastomeric composite is mechanically stretched in cross-machine and machine directions (paragraph [0059]) and wherein the elastic film comprises a styrene-diene block copolymer comprising styrene-isoprene-styrene (paragraph [0029]), wherein the nonwoven facing has a peak load in the cross direction of 350 grams-force per inch (paragraph [0017]).
The elastomeric composite reads on the claimed laminate. The elastic film comprises a styrene-diene block copolymer comprising styrene-isoprene-styrene reads on the claimed at least one elastomeric film comprising a styrenic block copolymer. The nonwoven facing reads on the claimed nonwoven substrate. The elastomeric composite being mechanically stretched in the cross-machine and the machine directions reads on the claimed at least one elastomeric film primarily stretchable in a first direction, the at least one nonwoven substrate primarily stretchable in a second direction perpendicular to the first direction and the laminate being stretchable in both the first and the second directions. 4 N/cm = 1036.03 grams-force per inch. The peak load of the nonwoven facing would fall within the claimed range. The elastic film and the nonwoven facing are laminated before stretching. This reads on the claimed at least one nonwoven substrate being unstretched prior to lamination.

Regarding claim 10, Thomas discloses the elastomeric composite comprising the elastic film having a basis weight of 36 gsm (paragraph [0072]).

Regarding claim 11, Thomas discloses the elastomeric composite comprising a nonwoven having a basis weight of 45 gsm or less (paragraph [0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2010/0168704) in view of Wu (US 5,422,172).

Thomas is relied upon as described above.

Regarding claim 3, Thomas do not appear to explicitly disclose the elastomeric composite comprising the ratio of CD extension to MD extension being at least 30% or greater.

However, Wu discloses the elastic laminated sheet comprising CD stretching has an engagement of 0.090 inch (col. 11, lines 1-7) and MD stretching has an engagement of 0.065 inch (col. 11, lines 1-7).
The ratio of CD stretching and MD stretching is 138%. This is calculated by dividing the amount of CD stretching by the amount of MD stretching and multiplying by 100%. 138% = (0.090 inch/0.065 inch) x 100%. This reads on the claimed ratio of Cd extension to MD stretching being at least 30% or greater.

It would have been obvious to one of ordinary skill in the art having the teachings of Thomas and Wu before him or her, to modify the elastomeric composite of Thomas to include the ratio of CD stretching to MD stretching of Wu for the elastomeric laminate of Thomas because having the required laminate stretched to the desired ratio of CD stretching to MD stretching provides excellent stretchability and recovery while maintain superior bond strength and soft fibrous texture.

Regarding claim 9, Wu discloses the elastic laminated sheet comprising CD stretching has an engagement of 0.090 inch (col. 11, lines 1-7) and MD stretching has an engagement of 0.065 inch (col. 11, lines 1-7).
The ratio of CD stretching and MD stretching is 138%. This is calculated by dividing the amount of CD stretching by the amount of MD stretching and multiplying by 100%. 138% = (0.090 inch/0.065 inch) x 100%. This reads on the claimed ratio of Cd extension to MD stretching being at least 30% or greater.

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2010/0168704) in further view of McCormack et al (US 5,695,868).

Thomas is relied upon as described above.

Regarding claims 6-7, Thomas does not appear to explicitly disclose the laminate comprising ultrasonic welds and being substantially free of adhesive.

However, McCormack discloses a method comprising joining films and nonwovens by ultrasonic bonding (col. 2, lines 34-43).
The joining of films and nonwovens by ultrasonic bonding reads on the claimed laminate comprising ultrasonic welds and being substantially free of adhesive.

It would have been obvious to one of ordinary skill in the art having the teachings of Thomas and McCormack before him or her, to modify the elastomeric composite of Thomas to apply the technique of ultrasonic bonding of McCormack for bonding the elastic film and nonwoven facing of Thomas because applying the technique of ultrasonic bonding allows for a liquid barrier to be maintained and prevents undue blockage of breathable film pores and overall stiffness of the laminate (col. 2, lines 34-43 of McCormack).

Regarding claims 12-13, Thomas does not appear to explicitly disclose the laminate comprising ultrasonic welds and being substantially free of adhesive.

However, McCormack discloses a method comprising joining films and nonwovens by ultrasonic bonding (col. 2, lines 34-43).
The joining of films and nonwovens by ultrasonic bonding reads on the claimed laminate comprising ultrasonic welds and being substantially free of adhesive.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that none of the cited references discloses a peak load of less than 4 N/cm.

The Examiner notes that the previous rejection of Wade and Wu do not disclose a peak load of less than 4 N/cm and therefore the previous 103 rejections have been withdrawn.
However, a new ground of rejection is made under Thomas for independent claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785